IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAUL POWELL, Civil No. 3:17-cv-1387
Petitioner . (Judge Mariani)
V.

SCI-MAHANOY SUPERINTENDENT,
et al.,

Respondents
ORDER
AND NOW, this A day of November, 2019, upon consideration of the
petition for writ of habeas corpus, and in accordance with the Court's Memorandum of the
same date, IT IS HEREBY ORDERED THAT:

1. The petition for writ of habeas corpus is DISMISSED without prejudice to
petitioner seeking approval from the Court of Appeals pursuant to 28 U.S.C. §
2244(b)(3)(A) to file a second or successive habeas petition.

2. Petitioner's pending motion (Doc. 13) is DISMISSED.

3. The Clerk of Court is directed to CLOSE this case.

4. There is no basis for the issuance of a certificate of appealability. See 28
U.S.C. § 2253.

 

 

Robert D. Mariani /

United States District Judge

 

 
